Relator, on January 1, 1932, was appointed by a former sheriff of Schenectady county to the position of cook in his office. He was appointed without reference to any civil service list. The relator was sworn in as a deputy sheriff. As a deputy sheriff he performed the usual duties incident to that office. The present sheriff of Schenectady county upon assuming office, on January 1, 1935, without notice and without preferring charges against him, removed relator and appointed another in his place. Relator is a World war veteran and seeks reinstatement under the provisions of section 22 of the Civil Service Law. Relator is the personal appointee of the sheriff who named him and is not protected by the Civil Service Law and the sheriff’s power to remove him is unrestricted. (Matter of Griffenhagen v. Ordway, 218 N. Y. 451; Matter of Flaherty v. Milliken, 193 id. 564.) Section 22 of the Civil Service Law expressly *797provides that nothing therein shall apply to the position of deputy of any official or department. Order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.